1                                 UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      TYRONE T.H. NALL,
4                                                        3:19-cv-0054-MMD-CLB
                                      Plaintiff,
5         v.
                                                         ORDER
6      KIM ADAMSON, et al.,
7
                                  Defendants.
8

9           Before the court is Plaintiff’s motion for clarification of the court’s order ECF No. 57.

10   (ECF No. 59). By this motion, Plaintiff seeks to have copies of sealed Exhibits A and C to

11   Defendants’ motion for summary judgment in his cell. Exhibit A is Plaintiff’s Offender

12   Information Summary (commonly referred to as “I-File”) and Exhibit C is the Declaration of

13   Michael Minev. (ECF Nos. 47-2 and 47-4). Following the issuance of ECF No. 57, Sealed

14   Exhibit B comprising Plaintiff’s medical records were provided by the Defendants to Plaintiff

15   to keep in his possession.

16          Defendants responded to the motion (ECF No. 63) by quoting the conclusion of the

17   court’s order which orders that plaintiff be “given copies of the medical records filed in

18   support of the motion for summary judgment to be maintained in his cell.” Defendants also

19   refer the court back to their motion to seal in regards to Exhibits A and C.       Defendants

20   motion to seal merely states that Exhibit A consists of confidential information contained in

21   Plaintiff’s I-File and Exhibit C contains medical information. (ECF No. 46.) Defendants

22   further state this information needs to be sealed in order to protect Plaintiff’s privacy and

23   maintain the confidentiality of these records. (Id.)

24          Plaintiff’s motion for clarification (ECF No. 59) is GRANTED in part and DENIED in

25   part as follows:

26                 1. Plaintiff shall not be permitted to possess Exhibit A, his I-File, in his cell.

27                      However, Plaintiff shall be permitted an additional one hour to review

28

                                                     1
1                     Exhibit A on or before July 21, 2021. Plaintiff shall submit a kite requesting

2                     such a review together with a copy of this order. The Office of the Attorney

3                     General shall ensure that Plaintiff has this further opportunity to review this

4                     document in preparation for his opposition to Defendants’ motion for

5                     summary judgment.

6                  2. Plaintiff shall be permitted to possess Exhibit C in his cell. The court has

7                     reviewed the Declaration of Dr. Michael Minev and considers it to be a part

8                     and parcel of the medical information that the court ordered Defendant to

9                     provide to the Plaintiff.

10          Also before the court is Plaintiff’s second motion for extension of time to file a reply

11   to Defendants’ opposition to Plaintiff’s motion for summary judgment. (ECF No. 62).

12   Plaintiff’s motion is GRANTED. Plaintiff shall have until August 9, 2021 to file a reply.

13

14           July 8, 2021
     DATED: __________________.

15

16                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26
27

28

                                                     2
